Title: To Thomas Jefferson from Opie Norris, 12 June 1820
From: Norris, Opie
To: Jefferson, Thomas


            
            
              
              
          Mr Thos Jefferson1819In acct with Female AcademyDecr 25To 7 mo rent of the Office belonging to the said Academy at the rate of 60$ ⅌ annum—$35.00Int on the same from 1 Jany till 1 June85$35.85Dr sirCharlottesville
              12 June 1820Above you have a statement of your Acct with the Charlottesville Female Academy, for rent last year—The board of Stock holding will have a meeting in a few days, when, this acct will be Obliged to be rendered to the board, and if it is convenient for you to discharge it, before the meeting of the board it will greatly ObligeYour friend & Humble servtO Norris. B.F.A.